Title: To Thomas Jefferson from James Monroe, 18 January 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir,
Richmond 18. Jany. 1801.

I returned here lately from Albemarle to which quarter I made a visit of two days last week. While there I saw P. Carr and conferr’d with him on the subject of my last to you. The idea suggested in my last respecting him, was not originally his own but that of some of his friends who thought a change of scene might be useful to him, and some step of a political kind, the means of his future advancement in the county or district where he lives. He yeilded to my objections to it, and indeed seems rather inclined to remain in respose at home than embark in any political pursuit whatever.
It is said here that Marshall has given an opinion in conversation with Stoddard, that in case 9. States shod. not unite in favor of one of the persons chosen, the legislature may appoint a Presidt. till another election is made, & that intrigues are carrying on to place us in that situation. This is stated in a letter from one of our reps. (I think Randolph) & has excited the utmost indignation in the legislature. Some talk of keeping it in session till after the 2d. wednesday in  Feby: others of adjourning to meet then. There has been much alarm at the intimation of such a projected usurpation, much consultation, and a spirit fully manifested not to submit to it. My opinion is they shod. take no step founded on the expectation of such an event, as it might produce an ill effect even with our friends, and the more especially as the Executive wod. not fail in case it occurred to convene the legislature without delay. While up the second carpenter, who has a father in law in Georgeton, a clerk in some office, fell from some part of your building & expired in a few hours in consequence of the contusions he recd. Our assembly has done little business since its meeting. They made a series of experiments to unite in some measure to prevent or suppress future negro conspiracies, without effect. I think it will adjourn in a few days. Sincerely I am Dear Sir your friend & servant

Jas. Monroe

